Citation Nr: 1616862	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-45 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the left wrist, status post ganglion cyst excision with chronic strain and arthritis (left wrist disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in March 2015.

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's left wrist disability most nearly approximates a moderately disabling injury under Muscle Group VIII.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5399-5308 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in an August 2009 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to treatment history, symptomatology, and functional impairment associated with his service connected condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that actions requested in the Board's March 2015 remand have been undertaken to the extent possible.  Specifically, the Veteran was provided with an additional VA examination in September 2015, and the Agency of Original Jurisdiction (AOJ) obtained ongoing VA treatment records and vocational rehabilitation records.  While the March 2015 Board remand also directed the AOJ to obtain records of VA physical therapy, the record reflects that requests for such records received a negative response which indicated that the Veteran had not received physical therapy.  The Veteran and his representative were informed that no such records were found in an October 2015 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack     of usefulness and the effects of the disability upon the person's ordinary activity,      38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements       of the body with normal exertion, strength, speed, coordination and endurance.    The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.    32 (2011).

For VA rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, including 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309).  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint (except in the case of Muscle Groups I and II, acting upon the shoulder).  For compensable muscle group injuries which are in   the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (2015).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2015).  Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A moderate muscle disability contemplates a disability analogous to an injury that was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in-service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability contemplates a disability analogous to an injury that was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability contemplates a disability analogous to an injury that      was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The    service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the   missile track.  Palpation would show loss of deep fascia or muscle substance, or     soft flabby muscles in the wound area.  Muscles would swell or harden abnormally   in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile, (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, (C) Diminished muscle excitability to pulsed electrical current  in electrodiagnostic tests, (D) Visible or measurable atrophy, (E) Adaptive contraction 

of an opposing group of muscles, (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle,  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

Service connection for the Veteran's left wrist disability was awarded in an August 1982 rating decision and it has been assigned a 10 percent disability rating since that time.  The instant claim for an increased rating was received in June 2009.  

Preliminarily, the Board notes that the Veteran is right-handed, as was most recently confirmed by his September 2015 VA examination.  Accordingly, his left arm is  his non-dominant arm, and his service-connected left wrist disability will be rated accordingly.  See 38 C.F.R. § 4.69 (2015).

The Veteran's left wrist disability has been rated as analogous to a disability manifested by a muscle injury, and has been assigned a 10 percent disability rating pursuant to the criteria pertaining to moderate muscle injuries under Diagnostic Codes 5399-5308.  The Board notes that when a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely-related disability in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. §§ 4.20, 4.27 (2015). 

Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII, which comprises the muscles arising mainly from the external condyle of the humerus, the functions of which include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this diagnostic code, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group         is moderately severe; and a 30 percent rating is warranted if it is severe.

Following a review of the record, the Board finds that the Veteran's left wrist disability does not meet or more nearly approximate the criteria for a rating in excess of 10 percent based on impairment to Muscle Group VII.  The Veteran subjectively complains of some of the cardinal signs of muscle disability, to include weakness and pain.  VA outpatient treatment records reflect frequent reports of left wrist pain and difficulty grasping or making a fist with the left hand.  Further, the records indicate that the Veteran used a wrist brace throughout the pendency of the appeal.  Additionally, the record shows that the Veteran underwent VA vocational rehabilitation, in part because his left wrist disability would limit his capacity for work activities which required a full range of motion of the wrist.  He further asserted that chronic pain impaired his ability to concentrate and focus.  In  February 2015, the Veteran testified to pain and difficulty lifting heavy items. 

The Veteran has been afforded multiple examinations during the course of the appeal.  Upon VA examination in November 2009, the Veteran complained of pain, weakness, stiffness, giving way, locking, and lack of endurance of the wrist.  He reported taking ibuprofen to manage his pain, and did not report experiencing flare-ups.  Range of motion testing of the wrist indicated dorsiflexion to 45 degrees and palmar flexion to 50 degrees.  There was objective evidence of painful motion, but no additional loss of range of motion upon repetitive-use testing.  There was no evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no ankylosis.  An        x-ray indicated some hypertrophic spurring or bony overgrowth involving the lateral aspect of the radius, but there were no signs of any acute fracture deformity and the carpal bone was normally aligned.  The examiner opined that the left wrist disability had a moderate effect on the Veteran's usual occupation and daily activities.  

During a December 2013 VA examination, signs of mild degenerative arthritis  were noted.  The Veteran reported flare-ups of increased left wrist pain about 3 times per week precipitated by repetitive use.  However, the examiner opined that   it was less likely than not that pain, weakness, fatigability, or incoordination could significantly limit functional ability or range of motion during flare-ups, or when the joint was used over a period of time.  Range of motion testing reflected palmar flexion to 70 degrees and dorsiflexion to 60 degrees, with no change in range of motion following three repetitions.  However, the examiner noted that there would be additional functional loss or limitation in range of motion after repetitive use due to less movement than normal, pain on movement, and swelling.  There was normal muscle strength and no sign of ankylosis, and the wrist was slightly tender upon palpation.  The examiner opined that the left wrist disability did not affect the Veteran's ability to work; while the Veteran was unemployed, he was taking classes.  

During the most recent VA examination in September 2015, the Veteran reported that he experienced flare-ups of pain which he said felt like "someone [was] hitting [his] wrist with a hammer."  He reported functional loss or impairment such that he had trouble holding a cup.  Range of motion testing revealed palmar flexion to 20 degrees and dorsiflexion to 0 degrees; however, the examiner noted that the Veteran was later observed to be capable of approximately 20 degrees of dorsiflexion.  Pain was noted on examination and caused functional loss, but there was no additional loss of function or range of motion upon repetitive-use testing.  The examiner found that the reduction of the normal excursion of the wrist would result in decreased efficiency in performance of any physical activities requiring full range of motion.  The examiner further reported that it was impossible to say without resorting to mere speculation if functional ability would be further limited by pain, weakness, fatigability, or incoordination after repeated use over time or with flare-ups, as the Veteran was not being examined after repeated use over time or during a flare-up.  No ankylosis was reported.  The examiner was unable to test flexion and extension rate strength as the Veteran grimaced, pulled away, and complained of extreme pain though quickly recovering, but no muscle atrophy was noted.

As discussed above, the record supports that the Veteran's left wrist disability is manifested by pain, some weakness, and resulting functional impairment.  However, at no time is there any indication of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, as would be expected in a moderately severe or severe impairment.  Muscle atrophy was never noted and, at all times when it was able to be tested, muscle strength was normal.  Taking the evidence as a whole, the Board finds that the appropriate characterization for rating purposes of the Veteran's left wrist disability, for Muscle Groups VIII, is moderate, consistent with the currently-assigned 10 percent rating.  Thus, a higher rating on this basis must be denied.

The Board has also considered whether the Veteran's left wrist disability warrants a higher disability rating or an additional disability rating under another diagnostic code, for example, based on limitation of motion of the right wrist.  However, 10 percent is the highest possible disability rating assigned for limitation of motion, and as shown above, the evidence does not reflect ankylosis of the wrist, which would allow for a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214-5215 (2015).  Furthermore, assigned disability rating contemplates limitation of motion and as such the assignment of an additional disability rating based on limitation of motion would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

In any event, the Veteran's limitation of motion would be noncompensable under the appropriate diagnostic code as the Veteran was observed to have palmar flexion and dorsiflexion to at least 20 degrees at all relevant times during the pendency of the appeal; a compensable rating would require dorsiflexion to 15 degrees or less or palmar flexion in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  In that regard, the Board has also considered whether a separate compensable disability rating is appropriate with respect to the Veteran's arthritis. Diagnostic Codes 5003 and 5010 provide that arthritis should be rated based on limitation       of motion.  However, when limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating may be assigned for limitation       of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this case, while the Veteran has demonstrated a painful range of motion, as noted above his current disability rating contemplates limitation of motion due to pain and, as such, to assign an additional disability rating for painful motion would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

Accordingly, the Board finds the disability rating assigned appropriately considers all of the Veteran's symptoms, and an increased or separate disability rating under  a different diagnostic code is not warranted.  38 C.F.R. §§ 4.14; 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215; 4.73, Diagnostic Code 5308; Gilbert, 1 Vet. App. 49.

III.   Extraschedular Consideration

The Board has also considered whether the Veteran's left wrist disability has presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on more severe muscle injury or ankylosis of the wrist.  Thus, the Board finds his left wrist disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Veteran has not specifically asserted that his left wrist disability has rendered him unemployable.  He testified in February 2015 that he believed he    had been let go from his previous job because he wore a wrist brace and his boss thought he would try to blame the injury on his job; however, there is no indication that he was unable to do the job, and the record demonstrates that the Veteran has been a full-time student during the pendency of the appeal and has undergone vocational rehabilitation.  Thus, the Board finds that entitlement to a total disability rating based on individual unemployability due to a left wrist disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, as the preponderance of the evidence is against the claim for increase, the benefit of the doubt doctrine is not applicable, and the increased rating claim above must be denied.  Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to a disability rating in excess of 10 percent for the left wrist, status post ganglion cyst excision with chronic strain and arthritis, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


